                         Case 1:19-cv-00134-JRH-BKE Document 10 Filed 06/29/20 Page 1 of 1

         AO
          AO450
             450(GAS
                 (GASRev
                     Rev.10/03)
                          6/03) Judgment in a Civil Case



                                       United States District Court
                                                Southern District of Georgia
                  GREGORY D. IVY,

                             Petitioner,
                                                                                   JUDGMENT IN A CIVIL CASE


                                           V.                                    CASE NUMBER:        CV 119-134
                                                                                                     (Formerly CR 115-002)
                  UNITED STATES OF AMERICA,

                            Respondent.




                    Jury Verdict. This action came before the Court for a trial by jury. The issues have been tried and the jury
                    has rendered its verdict.

                    Decision by Court.This action came before the Court. The issues have been considered and a decision has been
            ✔
                    rendered.

                    IT IS ORDERED AND ADJUDGED
                    that, in accordance with the Court's Order of June 29, 2020, the Report and Recommendation of the

                    Magistrate Judge is ADOPTED as the opinion of the Court, and Petitioner's motion filed pursuant to

                    28 U.S.C. § 2255 is DENIED. The Court DENIES a COA in this case. Judgment is entered in favor

                    of Respondent, UNITED STATES OF AMERICA, and this civil action stands CLOSED.




            06/29/2020                                                         John E. Triplett, Acting Clerk
           Date                                                                Clerk



                                                                               (By) Deputy Clerk
GAS Rev 10/1/03
